UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2011 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification Number) 10003 Woodloch Forest Drive, The Woodlands, TX 77380 (Address of principal executive offices) (Zip Code) (832)934-1825 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ . Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ On August 12, 2011, there were 25,708,397 shares outstanding of the Registrant’s common stock. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three and Six Months Ended June 30, 2011 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as ofJune 30, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2011 and 2010 3 Condensed Consolidated Statements of Stockholders' Equity as of June 30, 2011 (unaudited) and December 31, 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PARTII. INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 34 Item 4. Reserved and Removed 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. The Registrant desires to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of the Registrant’s stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law, the Registrant does not undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS June30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash — Accounts receivable, net Inventory, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Other assets: Investment in joint venture Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Accrued allowances Income taxes payable Contract payable Total current liabilities Long-term liabilities Line of credit Contracts payable Deferred income taxes Total liabilities Commitments and contingencies EQUITY Preferred stock, $.01 par value, 10,000,000 shares authorized, no shares outstanding — — Common stock, $.01 par value, 90,000,000 shares authorized, 24,776,597 and 24,698,594 issued, and 22,705,730 and 22,627,727 outstanding at June 30, 2011 and December 31, 2010, respectively Treasury stock, at cost (2,070,867 shares held at June 30, 2011 and December 31, 2010) ) ) Additional paid-in capital Retained earnings Totalequity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Costs and expenses: Cost of product sales Selling, general and administrative expenses Research and development expense Loss from the operations of the joint venture with SEEK — — Royalties expense, net — — Depreciation and amortization expense Total costs and expenses Income from operations Other income (expense): Other income — — Interest expense, net ) ) Total other income, net ) ) Income before income taxes and non-controlling interest Income tax provision (benefit) ) Net income before non-controlling interest Net income (loss) attributable to non-controlling interest — ) — — Net income attributable tocontrolling interest $ Net income per share, basic $ Net income per share, diluted $ Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 2 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Deferred income tax benefit ) ) Non-cash interest — ) Stock compensation expense Loss from the operations of the joint venture with SEEK — Changes in operating assets and liabilities: Accounts receivable Inventory Prepaid expenses and other assets ) Other assets – long term — Accounts payable ) Income taxes ) ) Accrued expenses ) Net cash from operating activities Cash flows from investing activities: Acquisition of CEDAX — ) Payments received on notes receivable Acquisition of non-controlling interest in Gaine - initial payment — ) Purchase of equipment ) ) Net cash from investing activities ) Cash flows from financing activities: Proceeds from line of credit — Payment on contracts payable ) ) Cash acquired in connection with the reverse merger, net of costs paid — Transfer to/from restricted cash ) Costs incurred for anticipated stock offering ) — Tax benefit on stock-based awards — Proceeds from issuance of stock Repurchase of stock — ) Distributions to stockholders — ) Net cash from financing activities ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ $ Interest paid during the period $ $ See accompanying notes to condensed consolidated financial statements. 3 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Non- Controlling Interest Total Balance at December 31, 2009 $ $ $ — $ $ $ Distributions to stockholders — — — ) — ) Transfer of equity in reverse merger with GTA — — — Acquisition of Gaine non-controlling interest — ) — — ) ) Contributed capital in acquisition ofMacoven — Stock repurchase program Open market repurchases ) ) — — ) Negotiated repurchase from related party ) ) ) — — ) Proceeds from issuance of common stock — — — Stock-based compensation Restricted stock — — — Stock options — Net income — Balance at December 31, 2010 ) — Stock-based compensation: Restricted stock — — — Stock options — Employee stock purchase plan — 42,936 — — — Exercise of stock options 17 — — — Shares issued in connection with employee stock purchase plan — — — Income tax benefit on stock-based awards — Costs incurred with anticipated stock offering — ) — — — ) Net income — Balance at June 30, 2011 $ $ $ ) $ $ — $ See accompanying notes to condensed consolidated financial statements. 4 PERNIX THERAPEUTICS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Note 1. Organization Pernix Therapeutics Holdings, Inc., together with its consolidated subsidiaries (“Pernix” or the “Company”), is a specialty pharmaceutical company focused on developing and commercializing branded and generic pharmaceutical products to meet unmet medical needs primarily in pediatrics. Unless specifically noted otherwise, as used throughout these condensed consolidated financial statements, the term “Company” or “Pernix” refers to the consolidated company after the reversemerger with Golf Trust of America, Inc. (“GTA”) on March 9, 2010 and the business of Pernix Therapeutics, Inc. (“PTI”) before the reverse merger.The term GTA refers to such entity’s standalone businesses prior to the reverse merger. Note 2. Basis of Presentation and Summary of Significant Accounting Policies Interim Financial Statements Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principals in the United States (“GAAP”) have been condensed or omitted. These financial statements should be read in conjunction with the condensed consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The accompanying unaudited consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of these financial statements. Operating results for the three-month and six-month periods ended June 30, 2011 are not necessarily indicative of the results for future periods or the full year. Principles of Consolidation The condensed consolidated financial statements include the accounts of (i) Pernix’s wholly-owned subsidiaries Pernix Therapeutics, LLC, GTA GP, Inc. and GTA LP, Inc., (ii) Gaine, Inc. (“Gaine”), a patent and license holding company owned 50% by Pernix until June 24, 2010 when Pernix purchased the remaining 50% and (iii) Macoven Pharmaceuticals, LLC (“Macoven”),a company that promotes generic equivalents of pharmaceutical products that Pernix reacquired on September 8, 2010. Transactions between and among the Company and its consolidated subsidiaries are eliminated. Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The Financial Accounting Standards Board (“FASB”) has established the FASB Accounting Standards Codification (“ASC”) as the single source of authoritative GAAP. 5 Management’s Estimates and Assumptions The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company reviews all significant estimates affecting the condensed consolidated financial statements on a recurring basis and records the effect of any necessary adjustments prior to their issuance. Significant estimates of the Company include: revenue recognition, sales allowances such as returns on product sales, government program rebates, customer coupon redemptions, wholesaler/pharmacy discounts, product service fees, rebates and chargebacks, sales commissions amortization, depreciation, stock-based compensation, the determination of fair values of assets and liabilities in connection with business combinations, and deferred income taxes. Equity Method of Accounting The Company’s investment in the joint venture with SEEK is accounted for at cost and adjusted for the Company’s share (46%) of the joint venture’s undistributed earnings or losses. Revenue Recognition The Company’s consolidated net revenues represent the Company’s net product sales and collaboration revenues.The following table sets forth the categories of the Company’s net revenues (in thousands) for the three and six months ended June 30, 2011 and 2010. Three Months Ended June 30, (in thousands) Six Months Ended June 30, (in thousands) Gross product sales $ Sales allowances ) Net product sales Co-promotion and royalty revenues Net revenues $ The Company records all of its revenue from product sales and collaboration or co-promotion agreements when realized or realizable and earned.Revenue is realized or realizable and earned when all of the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed or determinable; and (4) collectability is reasonably assured.The Company records revenue from product sales when the customer takes ownership and assumes risk of loss (free-on-board destination). Royalty revenue is recognized upon shipment from the manufacturer to the purchaser.Co-promotion revenue is recognized in the period in which the product subject to the arrangement is sold.At the time of sale, estimates for a variety of sales deductions, such as returns on product sales, government program rebates, price adjustments and prompt pay discounts are recorded. The sales allowances for the three months ended June 30, 2011 include a net positive adjustment of approximately $92,000, representing approximately $764,000 related to the elimination of certain supplemental Medicaid rebates, partially offset by a returns reserve adjustment of approximately $672,000 relating to several of our discontinued generic products. The Company relies on certain materials used in its development and manufacturing processes, most of which are procured from a single source.The Company purchases its pharmaceutical ingredients from a limited number of suppliers.The failure of a supplier, including a subcontractor, to deliver on schedule could delay or interrupt the development or commercialization process and thereby adversely affect the Company’s operating results.In addition, a disruption in the commercial supply of or a significant increase in the cost of the active pharmaceutical ingredient (“API”) from any of these sources could have a material adverse effect on the Company’s business, financial position and results of operations. The Company’s customers consist of drug wholesalers, retail drug stores, mass merchandiser and grocery store pharmacies in the United States. The Company primarily sells its products directly to large national drug wholesalers, which in turn resell the products to smaller or regional wholesalers, retail pharmacies, chain drug stores, and other third parties.The following tables list the Company’s customers that individually comprised greater than 10% of total gross product sales for the three and six months ended June 30, 2011 and 2010, or 10% of total accounts receivable as of June 30, 2011 and December 30, 2010. 6 Gross Product Sales Three Months Ended June 30, Six Months Ended June 30, Cardinal Health, Inc. 31
